878 N.E.2d 1251 (2008)
In the Matter of Walter J. ALVAREZ, Respondent.
No. 45S00-0404-DI-151.
Supreme Court of Indiana.
January 14, 2008.

ORDER IMPOSING FINE ON HEARING OFFICER FOR CONTEMPT OF COURT
This Court appointed Lizbeth Pease to serve as the hearing officer in this case on June 18, 2004. The parties submitted agreed facts and the case was fully briefed as of April 11, 2005. On June 29, 2007, the Court issued an "Order Directing Expedited Resolution," requiring the hearing officer to submit findings of fact and any recommendations to this Court within 30 days of the date of the order. The hearing officer did not comply. The hearing officer failed to respond to four attempts by this Court's Administration Division to contact her by telephone in September 2007, and failed to respond to a letter from the Division dated October 5, 2007.
On December 18, 2007, the Court issued an order directing the hearing officer to show cause in writing why she should not be held in contempt for failure to comply with the Order Directing Expedited Resolution. The hearing officer failed to submit anything by the deadline of noon, December 27, 2007. In response to a telephone call from the Court's Administration Division, on January 3, 2008, the hearing officer requested by fax an extension of time to respond to the Order to Show Cause, which the Court granted, setting a deadline of noon, January 4, 2008. The hearing officer filed "Findings and Conclusions of the Hearing Officer" relevant to the underlying disciplinary action before this deadline, but she has submitted nothing addressing her earlier failures to comply with the Court's Order Directing Expedited Resolution and its Order to Show Cause.
Being duly advised, the Court now finds the hearing officer, Lizbeth Pease, to be in contempt of this Court, and imposes on her a fine of $500.00. This amount shall be payable to "The Indiana Supreme Court" and shall be remitted to the Court within 30 days of the date of this order.
The Clerk of this Court is directed to serve a certified copy of this Order upon the hearing officer, Lizbeth Pease, by sending a copy by certified mail to her at the her business address as shown on the Roll of Attorneys, i.e., Lizbeth W. Pease, Nichols & Wallsmith, 54 E. Washington Street, Knox, Indiana 46534. The Clerk of this Court is further directed to send copies of this Order to the parties or their attorneys and to Thomson/West for publication in the bound volumes of this Court's decisions.
All Justices concur.